Merkick, C. J.
The defendant was one of the subscribers of the Merchants’ and Planters’ Insurance Company, now in liquidation, the plaintiff being receiver appointed by the court.
On the 1st of November, 1849, the defendant subscribed and delivered to the company (which was conducted on the principle of a mutual insurance company) his promissory note, payable twelve months after date, or sooner, if required to meet assessments made by the company, for the sum of $1000. The defendant having paid various sums to the company in premiums on insurances, the same were credited on the note, which reduced it to $'16&. The balance was then included in a larger note, to secure the same and certain premiums, and the original note delivered to the defendant. The company having been forced into liquidation, after having met with losses, suit has been brought by the receiver to collect of the defendant the amount of his original note to the company.
It is contended, on the part of the plaintiff, that the pretended payment of the notes, by the application to them of the premiums paid in, is not such a payment as will discharge the maker, especially as there are debts due by the company on account of losses, to secure the payment of which these notes were given.
According to the principles settled by this court in the case of McIntosh v. the same company, we think that the maker of the note is responsible upon it, notwithstanding its surrender, to meet any debts arising from losses during the year ensuing its date.
The tableau filed by the receiver shows that there are over $11,000 of debts of this class arising during this period.
The receiver is entitled, therefore, to recover on the note sued on for the amount for which judgment was rendered by the lower court — it being understood that if anything should remain after an application of the funds collected from the first class of debtors on the “ guarantee” notes, in accordance with the principles settled in the case of McIntosh v. The Merchants’ and Planters’ Insurance Company, such debtor would be entitled to his proportion of the balance in the hands of the receiver.
We do not deem it important to notice the numerous objections made by the defendant’s counsel.
It is sufficient to say that the proceedings in the forced surrender occasioned by the forfeit were properly offered in evidence against the defendant, who was one of the subscribers to the company. .Being also one of the subscribers, he cannot be permitted to allege error as to the object for which the note was given, nor defeat the rights of creditors by the mistaken views of himself and the actuary.
Judgment affirmed.